UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2405


STARSHA SEWELL,

                  Plaintiff – Appellant,

          v.

WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY, (WMATA),

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:15-cv-01334-TDC)


Submitted:   December 18, 2015              Decided:   December 23, 2015


Before MOTZ, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Starsha Sewell, Appellant Pro Se. Gerard J. Stief, Associate
General Counsel, WASHINGTON METROPOLITAN AREA TRANSIT AUTHORITY,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Starsha       Sewell   appeals     the     district   court’s     orders

dismissing this action without prejudice for failure to serve

process and denying her motion for reconsideration.                   We have

reviewed the record and find no reversible error.                 Accordingly,

we   deny   leave    to   proceed   in   forma   pauperis   and   dismiss   the

appeal for the reasons stated by the district court.                Sewell v.

Washington Metro. Area Transit Auth., No. 8:15-cv-01334-TDC (D.

Md. Oct. 22 & Nov. 2, 2015).             We deny the motions to transfer

and to strike the Defendant’s response.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                         2